BLODGETT, P. J.
Petition for allowance of fee as physician.
Accident occurred June 11, 1929. to Louis Ferris, an employee of respondent.
Ferris claimed an injury to his back, while working in a coal pit, received while straightening himself from a stooping position and comimr in contact with a plank extending into the pit. Ferris put himself under the care of petitioner.
June 15, 1929, petitioner notified respondent (Pet’r’s Ex. 3). Petitioner claims $104 for his services.
There was much conflict in the testimony as to the severity of the injury received by Ferris and as to the necessity of the care of physician for such a period as claimed. Ferris claimed to have been injured but continued to work after the alleged injury for respondent from time to time. Petitioner described the injury as a left sacroiliac dislocation; an injury *157to the lumbar region and to the kidney.
For petitioner: F. J. McOsker.
For respondent: Hinckley, Allen, Til-linghast, Phillips & Wheeler.
If these injuries were as serious as claimed, it is difficult to understand how Ferris could have done any work. There was, however, some injury.
Decision for petitioner for $50.